Citation Nr: 1706500	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, other than Wolff-Parkinson-White syndrome (WPW syndrome).

2.  Entitlement to a rating in excess of 60 percent as of April 19, 2006, for Wolff-Parkinson-White syndrome (WPW syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied a rating in excess of 30 percent for WPW syndrome.  A June 2008 rating decision increased the rating to 60 percent as of August 19, 2006.  An August 2012 Board decision denied the claim for a rating in excess of 60 percent for WPW syndrome as of April 19, 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In response, the Court issued a December 2013Memorandum Decision vacating the Board's August 2012 decision as to the increased rating claim for WPW syndrome.

The Board previously remanded the claim in December 2014 to adjudicate a claim of entitlement to service connection for a cardiovascular disability other than WPW syndrome after a June 2014 VA examiner attributed symptoms to a cardiovascular disability other than WPW syndrome.  On remand, the RO adjudicated the claim for service connection for a cardiovascular disability, and readjudicated the claim for increased rating for WPW syndrome.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed Hypertrophic Cardiomyopathy (HOCM) and Coronary Artery Disease (CAD).

2.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed cardiovascular disabilities manifested within one year following separation from active duty.

3.  WPW syndrome does not result in the use of an automatic implantable cardioverter-defibrillator; chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope; left ventricular dysfunction with an ejection fraction of less than 30 percent; or hospitalization for evaluation and medical therapy for sustained ventricular arrhythmia or for ventricular aneurysmectomy.  

4.  The Veteran was admitted to hospitalization for cardiac bypass surgery in May 2014.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cardiovascular disability, other than Wolff-Parkinson-White syndrome, have been met.  38 U.S.C.A. §§ 1110, 112, 111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 60 percent for Wolff-Parkinson-White syndrome are not met.  38 U.S.C.A. §§ 1155, 5103 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Codes 7005, 7011, 7017 (2011).

3.  A 100 percent rating for three months from the date of admission for cardiac bypass surgery in May 2014 is warranted.  38 U.S.C.A. §§ 1155, 5103 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Codes 7005, 7011, 7017 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2006.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in August 2015.  The examiners reviewed the record, took into account the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA examinations were adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as cardiovascular-renal disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2016). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The service medical records indicate that the Veteran first reported symptoms of chest pain and tachycardia in 1962 and was diagnosed with Wolff-Parkinson-White syndrome (WPW syndrome).  The Veteran experienced symptoms throughout service.  

A March 1997 VA examination shows the Veteran was experiencing symptoms including arrhythmia, palpitations, and chest pain even though the diagnosed WPW syndrome was in remission.  A May 1998 electrocardiogram (EKG) indicated sinus rhythm with WPW syndrome and left bundle branch block.  The Veteran complained of chest tightness and palpitations.  Numerous medical records from 1998 and after list symptoms of dizziness, shortness of breath, and tachycardia.  A December 1998 VA examination diagnosed WPW syndrome, but stated that symptoms were also suggestive of underlying heart disease.  Even though the WPW syndrome was asymptomatic, the Veteran still complained of the same symptoms.  

On VA examination in June 2014, the examiner noted that the Veteran had a history of WPW syndrome, but that the EKG no longer showed the syndrome.  The examiner opined that the Veteran had severe cardiac disease and severe septal hyperplasia.  The examiner further opined that the Veteran's current cardiac symptoms were 100 percent related to his cardiac disease and septal hyperplasia, and 0 percent related to WPW syndrome.  

A review of the evidence of record shows that the Veteran has a current diagnosis of hypertrophic cardiomyopathy (HOCM) and coronary artery disease (CAD).  Therefore, the question to be answered is whether that currently diagnosed cardiovascular disabilities were caused by or was present during active service, or alternatively, was caused by a service-connected disability.

The Board has carefully considered the opinion given by the June 2014 VA examiner.  While that evidence weighs against the claim on a secondary basis, the examiner offered no opinion regarding whether the cardiovascular disabilities other than WPW syndrome were directly related to service.  Therefore, the June 2014 VA examination report weighs neither for nor against the claim on a direct basis.  

Symptoms of cardiovascular disabilities were documented during the Veteran's active duty.  HOCM and CAD have been confirmed by present x-ray, echocardiogram (ECG), and electrocardiogram (EKG).  The Veteran has consistently and credibly complained of cardiac symptoms including dizziness, shortness of breath, and chest pressure since active duty.  The Veteran is competent to describe symptoms such as dizziness, shortness of breath, and chest pressure, because such symptoms come to him through his senses, and therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Significantly, the VA outpatient medical evidence of record corroborated the Veteran's ongoing cardiovascular symptoms from active duty through the present.  Thus, the Board finds the Veteran's statements credible regarding a continuity of symptomatology.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that medical treatment records which document symptoms of various cardiovascular disabilities, and the Veteran's statements which credibly provide a continuity of the symptoms since service, provide sufficient support for the present claim.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a cardiovascular disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.307(a) (2016).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that the symptoms of WPW syndrome are more severe than contemplated by the current 60 percent disability rating.  The Board notes that service connection for a cardiac disability other than WPW syndrome is granted by this decision.  Those symptoms have been previously rated as WPW syndrome.  Therefore, as those symptoms were considered in the rating on appeal, the Board finds that the rating is before the Board.

WPW syndrome is rated under Diagnostic Code 7011, for sustained ventricular arrhythmias.  Under Diagnostic Code 7011, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (ECG), or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or for indefinite period from date of hospital admission for ventricular aneurysmectomy; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place; or (2) chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2016).

The rating schedule notes that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner on the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2016).

April 2006 medical records indicate the Veteran experienced syncope while walking up a ramp in an airport, which led to him passing out.  The Veteran reported no chest pain, palpitation, or other problems during the episode.  A follow up ECG in May 2006 displayed normal sinus rhythm.  Ejection fraction was 55 to 60 percent.  June 2006 myocardial perfusion imaging showed no significant myocardial perfusion defects on rest or stress.  Ejection fraction was 64 percent.  

At a June 2006 VA examination, the Veteran reported symptoms including shortness of breath, dizziness, blacking out, and falling out.  He reported that the symptoms occurred constantly and were incapacitating.  The functional impairment from the condition included the inability to do normal, routine tasks, such as mow a lawn.  The Veteran was unable to do any type of work that required overheard lifting.  He had to hire someone to clean his apartment, wash his clothes, carry out the garbage, and do any type of maintenance work.  The Veteran was unable to climb stairs, or walk up an incline of any kind without experiencing shortness of breath and dizziness.  The Veteran did not require a pacemaker.  EKG results showed sinus bradycardia.  EKG and Holter Monitor confirmed arrhythmia, consistent with a diagnosis of arteriosclerotic heart disease.  After reviewing a July 2006 ECG, the examiner estimated that the METS level was 5, with ejection fraction of 55 to 60 percent.  A chest x-ray was normal.  ECG also confirmed sinus bradycardia.  

At a July 2008 VA examination, the Veteran's symptoms included dizziness, passing out, and the inability to climb stairs or walk up inclines.  The arrhythmia was confirmed by EKG.  The Veteran was not required to have a pacemaker.  The condition did not cause pain.  Examination of the heart did not find any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An EKG found a first degree AV block.  Chest X-ray was within normal limits.  The examiner diagnosed a first degree AV block based on subjective dizziness and objectively abnormal EKG.

August 2011 medical records indicated a history of eight syncopal episodes in the Veteran's lifetime, with the most recent one reported three years prior.  Symptoms included light headedness and dizziness with walking up inclines.  The records also indicated an abnormal myocardial perfusion study suggestive of ischemia.  It was noted that the Veteran was asymptomatic at that point.  A contemporaneous stress test was conducted during which the Veteran experienced dyspnea at 4.7 METS.  The study was terminated early due to complaints of dyspnea.  

At a January 2012 VA examination, a diagnosis of tachycardia paroxysmal was noted.  The Veteran's symptoms included shortness of breath, dizziness, syncope attacks, and fatigue.  These symptoms were experienced while walking, and the Veteran reported having to lean back while sitting.  The Veteran stated he was not able to walk fast as a result of his condition.  The Veteran reported problems passing out which was related to his hypertrophic obstructive cardiomyopathy.  In relation to WPW syndrome, the examiner noted constant arrhythmias, with symptoms including shortness of breath, dizziness, syncopal attacks and fatigue.  The Veteran did not experience angina.  The symptoms occurred constantly.  The Veteran did not have a heart valve replacement, ventricular aneurysmectomy, a coronary bypass, an angioplasty, a cardiac transplant, a cardiac pacemaker implant, an AICD (Automatic Implantable Cardioverter Defibrillator) or a myocardial infarction.  On exam, there was no evidence of congestive heart failure, or cor pulmonale.  Auscultation of the heart revealed systolic murmur.  Chest X-ray found cardiomegaly, and an EKG showed signs of cardiac hypertrophy and arrhythmias (bradycardia).  The EKG showed no signs of cardiac dilatation or ischemia.  Ejection fraction was 65 to 70 percent.  The examiner estimated METS level (interview based) as greater than 5 but less than 7, which would be consistent with someone being able to walk one flight of stairs, golf without a cart, use a push lawn mower, or do heavy yard work such as digging.  However, the Veteran specifically reported he could not walk fast, get up from one position to the other, or be on an incline due to syncope and dizziness.  

At a February 2012 VA examination, a concurrent EKG no longer showed WPW syndrome.  Holter monitor results were normal without prolonged periods of arrhythmias.  The examiner stated EKG results showed the opposite of what would be seen for WPW syndrome, and now indicated a mild first degree block.  The examiner opined that the Veteran had developed other heart conditions that were not caused by or related to service-connected WPW syndrome.  The examiner opined that the Veteran's current symptoms were caused by hypertrophic obstructive cardiomyopathy, mitral regurgitation, and coronary artery disease.  Stress test results showed a METs level of 4.7, and an ejection fraction of greater than 50 percent.  A nuclear scan found mild temporary ischemia, and an EKG showed left ventricular hypertrophy.  

A September 2013 ECG found asymmetric left ventricular hypertrophy and an ejection fraction of 55 to 60 percent.  The Veteran reported that he was able to walk for 15 to 20 minutes, but still reported dizziness and presyncope when walking up inclines or standing up quickly.  The Veteran had experienced a syncopal episode two weeks prior.  The Veteran denied shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, edema, or palpations.  

A June 2014 VA medical opinion clarified possible conflicting medical evidence, and specifically inconsistencies in the January 2012 VA examination.  The examiner explained that the Veteran had two sets of different, unrelated cardiac conditions.  The examiner stated that the Veteran had WPW syndrome, but that EKG no longer showed the syndrome, and that examinations showed that the Veteran had been asymptomatic for years.  The examiner opined that the Veteran had severe cardiac disease, including ischemic cardiac disease that needed current bypass, and severe septal hyperplasia that required current septoplasty.  The examiner opined that the Veteran's current symptoms were 100 percent related to non-service-connected ischemic heart disease and septal hyperplasia, and were 0 percent related to congenital WPW syndrome.  The examiner noted that the most accurate determination of METs levels would be an ETT test, on which the Veteran previously scored a 4.7 level.  However, the examiner further explained that any previous METs levels would no longer be accurate as the Veteran was currently in the hospital for cardiac bypass and septoplasty.  Ejection fraction was greater than 60 percent.  

In an August 2015 VA examination, the Veteran reported symptoms including inability to walk up inclines or stairs, dizziness, shortness of breath and fatigue.  The Veteran stated his symptoms had gotten worse.  A chest X-ray confirmed cardiac hypertrophy.  There was no evidence of ischemic heart disease, myocardial infarction, congestive heart failure, cardiac arrhythmia, or infectious cardiac conditions.  An ECG revealed left ventricular hypertrophy, with ejection fraction of 50 percent.  The examiner noted an interview based METs level of between 5 and 7, consistent with activities such as walking one flight of stairs, golfing without a cart, using a push lawn mower, or heavy yard work such as digging.  The Veteran had dyspnea on exertion.  The examiner noted no change in the Veteran's diagnosis of WPW syndrome, and stated the condition was active.  The examiner opined the diagnosis of ventricular arrhythmias should be changed to status cardiac surgery with scars, first degree AV block.  

The Board finds that the evidence does not show that a rating in excess of 60 percent is warranted for WPW syndrome as of April 19, 2006.  The Board notes that the January 2012 VA examiner determined a METs level between 5 and 7 based on interview, which would indicate an ability to perform activities the Veteran reported he could not perform.  Because of that inconsistency, the Board finds the January 2012 opinion less probative as to the assigned METs levels only.  However, the Board notes that later examinations assigned similar METs levels.  At the January 2012 exam, the ejection fraction was 50 percent.  Diagnostic testing from February 2012 showed a workload of 4.7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope.  Ejection fraction in February 2012 was 60 percent.  An August 2015 VA medical opinion assigned METs between 5 and 7, with ejection fraction of 50 percent.  The Veteran consistently reported symptoms including shortness of breath and dizziness, with occasional syncope.  The Veteran consistently denied angina.  

There is no objective evidence that that Veteran had chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Even disregarding the January 2012 opinion as to METs levels, all other tests conducted indicate the lowest level for the Veteran reported as 4.7.  There is also no objective evidence of a left ventricular dysfunction with an ejection fraction of less than 30 percent.   There is no evidence of hospitalization for evaluation and medical therapy for sustained ventricular arrhythmia, or for ventricular aneurysmectomy.  Further, the Veteran denied having an AICD (Automatic Implantable Cardioverter Defibrillator), and a pacemaker was not required.  

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the Veteran's contentions and assertions regarding his symptoms.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as dizziness, and shortness of breath, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under Diagnostic Code 7011 at any time during the appeal period.  

The Board has also considered whether a separate compensable rating is warranted by rating analogous to Diagnostic Code 7005 for arteriosclerotic heart disease as the June 2006 VA examiner referred to the WPW syndrome as arteriosclerotic heart disease.  38 C.F.R. § 4.104 (2016).  Similar to the criteria for sustained ventricular arrhythmia, a 60 percent rating is warranted under Diagnostic Code 7005 where there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  There is no objective evidence that that Veteran had chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no objective evidence of a left ventricular dysfunction with an ejection fraction of less than 30 percent.  A rating under Diagnostic Code 7005 would, therefore, yield the same 60 percent rating already assigned to the Veteran.  A rating in excess of 60 percent under Diagnostic Code 7005 is not warranted.

The Board notes that in May 2014, the Veteran was hospitalized for cardiac bypass surgery.  Under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for cardiac bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).  Following the expiration of those three months, the disability is rated using criteria that are identical to those addressed above and do not support the assignment of any higher rating.

Accordingly, the Board finds that the evidence supports the assignment of a 60 percent rating, but not higher for WPW syndrome throughout the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for WPW syndrome.  In addition, the Board finds that the assignment of a 100 percent rating for three months from the date of hospital admission for cardiac bypass surgery is May 2014 is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria for sustained ventricular arrhythmia reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the WPW syndrome disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that WPW syndrome caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Further, although the Veteran's WPW syndrome has affected some activities, he has not claimed that his disability has caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.

Rating of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a veteran has multiple problems due to a service connected disability, it is possible for the veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate ratings do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, entitlement of service connection for cardiovascular disability is based on continuing symptomology that overlaps with the service-connected WPW syndrome.  Therefore, the Veteran is not entitled to a separate disability rating for cardiovascular disability in addition to the rating for WPW syndrome.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for WPW syndrome, other than a three month period of 100 percent rating following admission to hospitalization for cardiac bypass surgery, and the claim for any other higher or separate rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cardiovascular disability is granted.

Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White syndrome is denied.

A 100 percent rating for three months from the date of admission to hospitalization for cardiac bypass surgery in May 2014 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


